Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20           PageID.823    Page 1 of 28




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


TAVARES BROOKS,

             Petitioner,
v.                                              Case No. 2:17-cv-10628
                                                Honorable Denise Page Hood
SHANE JACKSON,

          Respondent.
________________________________/

                       OPINION AND ORDER
             DENYING THE HABEAS CORPUS PETITION,
             GRANTING IN PART AND DENYING IN PART
              A CERTIFICATE OF APPEALABILITY, AND
          GRANTING LEAVE TO APPEAL IN FORMA PAUPERIS

      Petitioner Tavares Brooks filed a pro se application for the writ of habeas

corpus under 28 U.S.C. § 2254. The habeas petition challenges Petitioner’s state-

court convictions for first-degree, premeditated murder, Mich. Comp. Laws §

750.316(1)(a), felon in possession of a firearm, Mich. Comp. Laws § 750.224f,

carrying a dangerous weapon with unlawful intent, Mich. Comp. Laws § 750.226,

and three counts of possessing a firearm during the commission of a felony, Mich.

Comp. Laws § 750.227b. Petitioner argues as grounds for relief that: (1) he was

denied due process and a fair trial by a detective’s hearsay testimony; (2) he was

denied his constitutional right to effective assistance of counsel by his trial attorney’s

failure to investigate and present an alibi defense; (3) his right of confrontation was
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20        PageID.824    Page 2 of 28




violated by the admission of the dying victim’s statement to his mother that “TJ”

shot him; (4) he was convicted on the basis of insufficient evidence in violation of

his right to due process; and (5) the prosecution failed to investigate, disclose, and

analyze physical evidence. The State argues in an answer to the habeas petition that

Petitioner’s first claim is not cognizable on habeas review and that the state court’s

adjudication of Petitioner’s other claims was not objectively unreasonable. Having

reviewed the pleadings and record, the Court agrees that Petitioner’s claims do not

warrant habeas relief.

                                I. BACKGROUND

      The charges against Petitioner arose from the fatal shooting of Dion Jacobs in

Saginaw, Michigan about 8:00 p.m. on October 11, 2012. Petitioner was tried before

a jury in Saginaw County Circuit Court. The evidence at trial established that Jacobs

was shot

      six times with a 9 mm semiautomatic pistol, killing him, after Jacobs
      and Aaron Johnson stole $2,000 to $3,000 worth of marijuana from
      defendant. Right after he was shot, Jacobs collapsed onto the kitchen
      steps of his mother’s home. She testified that when he was asked who
      shot him, he replied “TJ.” While subsequently being treated by
      emergency personnel, Jacobs was pronounced dead. Johnson testified
      that Jacobs always referred to defendant as “TJ.”

People v. Brooks, No. 318995, 2015 WL 1314407, at *1 (Mich. Ct. App. Mar. 24,

2015).




                                          2
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20         PageID.825    Page 3 of 28




      On September 3, 2013, the jury found Petitioner guilty, as charged, of first-

degree, premeditated murder, felon in possession of a firearm, carrying a dangerous

weapon with unlawful intent, and three counts of felony-firearm. On October 14,

2013, the trial court sentenced Petitioner to two years in prison for the three felony-

firearm convictions, followed by life imprisonment for the murder conviction and

concurrent sentences of five to ten years in prison for the felon-in-possession and

carrying-a-dangerous-weapon convictions.

      Petitioner raised his habeas claims in an appeal of right. The Michigan Court

of Appeals affirmed his convictions, see id., and on November 24, 2015, the

Michigan Supreme Court denied leave to appeal. See People v. Brooks, 498 Mich.

921; 871 N.W.2d 181 (2015).

      In 2015, Petitioner filed a federal habeas corpus petition, which this Court

dismissed without prejudice so that Petitioner could pursue post-conviction remedies

in state court. See Brooks v. Haas, No. 2:15-cv-14470 (E.D. Mich. July 29, 2016).

Petitioner apparently did not pursue additional state remedies after the Court

dismissed his first petition. On February 27, 2017, he returned to federal court and

commenced this action. The case was randomly assigned to another judge in this

District, but later reassigned to this Court as a companion to Petitioner’s previous

case. The State filed an answer to the petition, and Petitioner filed a reply.




                                           3
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20         PageID.826    Page 4 of 28




                          II. STANDARD OF REVIEW

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

requires federal habeas petitioners who challenge

      a matter “adjudicated on the merits in State court” to show that the
      relevant state court “decision” (1) “was contrary to, or involved an
      unreasonable application of, clearly established Federal law,” or (2)
      “was based on an unreasonable determination of the facts in light of the
      evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).
      Deciding whether a state court’s decision “involved” an unreasonable
      application of federal law or “was based on” an unreasonable
      determination of fact requires the federal habeas court to “train its
      attention on the particular reasons—both legal and factual—why state
      courts rejected a state prisoner’s federal claims,” Hittson v. Chatman,
      576 U.S. ––––, ––––, 135 S .Ct. 2126, 2126, 192 L.Ed.2d 887 (2015)
      (GINSBURG, J., concurring in denial of certiorari), and to give
      appropriate deference to that decision, Harrington v. Richter, 562 U.S.
      86, 101–102, 131 S. Ct. 770, 178 L.Ed.2d 624 (2011).

Wilson v. Sellers, 138 S. Ct. 1188, 1191-92 (2018).

      A decision of a state court is “contrary to” clearly established federal law if

the state court arrives at a conclusion opposite to that reached by the Supreme Court

on a question of law, or if the state court decides a case differently than the Supreme

Court has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S.

362, 405-406 (2000). An “unreasonable application” occurs when “a state-court

decision unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409.




                                          4
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20       PageID.827    Page 5 of 28




      “[A] federal habeas court may not issue the writ simply because that court

concludes in its independent judgment that the relevant state-court decision applied

clearly established federal law erroneously or incorrectly. Rather, that application

must also be unreasonable.” Id. at 411. “AEDPA thus imposes a ‘highly deferential

standard for evaluating state-court rulings,’ Lindh v. Murphy, 521 U.S. 320, 333, n.

7 (1997), and ‘demands that state-court decisions be given the benefit of the doubt,’

Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam).” Renico v. Lett, 559

U.S. 766, 773 (2010). To obtain a writ of habeas corpus from a federal court, a state

prisoner must show that the state court’s ruling on his or her claim “was so lacking

in justification that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

A state-court’s factual determinations are presumed correct on federal habeas review

unless the petitioner rebuts this presumption with clear and convincing evidence, 28

U.S.C. § 2254(e)(2); Warren v. Smith, 161 F.3d 358, 360-61 (6th Cir. 1998), and

habeas review is “limited to the record that was before the state court.” Cullen v.

Pinholster, 563 U.S. 170, 181 (2011).

                                III. DISCUSSION

A. Djuana Gilmore’s Statement to a Police Officer

      Petitioner alleges that he was denied due process and a fair trial by retired

detective Joseph Grigg’s testimony about Djuana Gilmore’s comments to Grigg


                                         5
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20          PageID.828     Page 6 of 28




during Grigg’s investigation of the case. The prosecutor attempted to elicit the

disputed testimony on re-direct examination of Griggs because defense counsel had

asked Grigg on cross-examination about his investigation of the case. Defense

counsel objected on the basis that the testimony would be hearsay. The trial court

overruled the objection because defense counsel had opened the door to the

testimony during his cross-examination of Grigg. Grigg was then permitted to

testify that Gilmore had informed him that she rode with Jacobs to a neighborhood

store on the night of the robbery, that Petitioner and Aaron Johnson subsequently

left that location, and that Jacobs then got in Johnson’s car and followed Petitioner

and Johnson to where they were going. See 8/29/13 Trial Tr. at 94-97, ECF No. 7-

9, PageID. 404-405.

      The Michigan Court of Appeals adjudicated Petitioner’s claim on the merits

during the direct appeal, and it agreed with the trial court’s ruling that Petitioner had

opened the door to testimony about Gilmore’s comments to Detective Grigg. The

Court of Appeals opined that Grigg’s testimony on re-direct examination by the

prosecutor was directly responsive to defense counsel’s questions on cross-

examination.

      The Court of Appeals also concluded that the admission of Gilmore’s

comments to Detective Grigg did not violate Petitioner’s rights under the

Confrontation Clause. The Court of Appeals stated that Gilmore’s statement was


                                           6
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20         PageID.829    Page 7 of 28




properly admitted to bolster or attack credibility and to rebut defense counsel’s

implication that Johnson was lying about the robbery and his previous relationship

with Petitioner.

      Petitioner argues that Gilmore’s statement to Detective Grigg was

inadmissible hearsay for which there was no exception. Petitioner also maintains

that the state courts’ conclusion -- that he opened the door to the testimony -- was an

unreasonable determination of the facts, because defense counsel had questioned

Grigg about his interview with the victim’s mother (Dionna Leonard), not Ms.

Gilmore.    Finally, Petitioner contends that Detective Grigg’s hearsay testimony

violated his right of confrontation and rendered his trial fundamentally unfair.

      1. Clearly Established Federal Law

      Petitioner’s contention that Officer Grigg’s hearsay testimony was

inadmissible under state law lacks merit because “federal habeas corpus relief does

not lie for errors of state law.” Lewis v. Jeffers, 497 U.S. 764, 780 (1990). “To the

extent that any testimony and comments violated Michigan’s rules of evidence, such

errors are not cognizable on federal habeas review.” Hall v. Vasbinder, 563 F.3d

222, 239 (6th Cir. 2009). A claim that evidence was improperly admitted is not part

of a federal court’s review of a state conviction because, “[i]n conducting habeas

review, a federal court is limited to deciding whether a conviction violated the




                                          7
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20      PageID.830   Page 8 of 28




Constitution, laws, or treaties of the United States.” Estelle v. McGuire, 502 U.S.

62, 67–68 (1991).

      Petitioner’s contention that the state courts made an unreasonable

determination of the facts when they concluded that he opened the door to the

hearsay testimony also lacks merit. Defense counsel asked Detective Grigg on

cross-examination whether Gilmore knew Petitioner before the shooting.         See

8/29/13 Trial Tr. at 91-93, ECF No. 7-9, PageID. 403-404. This question opened

the door to the prosecutor’s questions about Detective Grigg’s investigation and

what Gilmore had told him about Petitioner, Jacobs, and Johnson. The state courts

did not make an unreasonable determination of the facts when they reached the same

conclusion.

      Petitioner’s final argument is that Detective Grigg’s testimony violated his

right of confrontation. This is a cognizable issue on habeas review, because the

Sixth Amendment guarantees the accused in criminal cases “the right . . . to be

confronted with the witnesses against him.” U.S. CONST. amend. VI. The right is

“applicable to the States through the Fourteenth Amendment,” Idaho v. Wright, 497

U.S. 805, 813 (1990), and it bars “admission of testimonial statements of a witness

who did not appear at trial unless he [or she] was unavailable to testify, and the

defendant had a prior opportunity for cross-examination.” Davis v. Washington, 547

U.S. 813, 821 (2006) (quoting Crawford v. Washington,541 U.S. 36, 53-54 (2004)).


                                        8
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20         PageID.831     Page 9 of 28




A statement to the police during an interrogation is considered testimonial if there is

no ongoing emergency and “the primary purpose of the interrogation is to establish

or prove past events potentially relevant to later criminal prosecution.” Id. at 822.

      2. Application

      Gilmore’s remarks to Detective Grigg were testimonial because they were

made during Grigg’s investigation of Jacobs’ murder, there was no ongoing

emergency, and Gilmore could have anticipated that her statements would be used

during the criminal prosecution of Petitioner. Although Gilmore was listed as a trial

witness, she moved to Chicago, and shortly before the trial commenced, she decided

not to attend the trial due to health issues related to her pregnancy. See 8/28/13 Trial

Tr. at 3-15, ECF No. 7-7, PageID. 317-320. Petitioner, nevertheless, had a prior

opportunity to cross-examine Gilmore at his preliminary examination. See 2/12/13

Prelim. Examination Tr., ECF No. 7-3, PageID. 175-178. Under Crawford and

Davis, Gilmore’s testimonial statements to Detective Grigg were admissible at trial

because she was unavailable at trial and because Petitioner had a prior opportunity

to cross-examine her.

      Petitioner maintains that he lacked a prior opportunity to cross-examine Ms.

Gilmore at his preliminary examination because her interview with Detective Grigg

was not addressed at the examination.          “[T]here is some question whether a

preliminary hearing necessarily offers an adequate prior opportunity for cross-


                                           9
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20          PageID.832     Page 10 of 28




 examination for Confrontation Clause purposes.” Al–Timimi v. Jackson, 379 F.

 App’x, 435, 437 (6th Cir. 2010) (citing Vasquez v. Jones, 496 F.3d 564, 577 (6th

 Cir. 2007). But “[i]f there is room for reasonable debate on the issue, the state court’s

 decision to align itself with one side of the argument is necessarily beyond this

 court’s power to remedy under § 2254, even if it turns out to be wrong.” Williams

 v. Bauman, 759 F.3d 630, 636 (6th Cir. 2014) (citing White v. Woodall, 572 U.S.

 415 (2014)). “Crawford does not mandate that the cross-examination be effective

 or skillfully performed,” and the quality of Petitioner’s cross-examination of

 Gilmore at the preliminary examination is not implicated by Crawford so long as his

 opportunity to cross-examine her was adequate. Strayhorn v. Booker, 718 F. Supp.

 2d 846, 853 (E.D. Mich. 2010) (citing Glenn v. Dallman, 635 F. 2d 1183, 1187 (6th

 Cir. 1980)).

       Petitioner’s trial attorney had an opportunity to cross-examine Gilmore at his

 preliminary examination, and he took advantage of that opportunity to question her.

 Although the degree of cross-examination may have been limited in scope, the

 opportunity to cross-examine Gilmore existed even if defense counsel did not fully

 cross-examine her.      The Court therefore concludes that Petitioner’s right of

 confrontation was not violated by Detective Grigg’s testimony about Gilmore’s

 comments to him, and the state court’s rejection of Petitioner’s claim was not

 objectively unreasonable.


                                            10
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20         PageID.833     Page 11 of 28




         Petitioner’s constitutional claim lacks merit for an additional reason: “The

 [Confrontation] Clause . . . does not bar the use of testimonial statements for

 purposes other than establishing the truth of the matter asserted,” Crawford, 541

 U.S. at 59 n.9, and the Michigan Court of Appeals determined that the prosecution

 used Gilmore’s comment for impeachment purposes. The Court of Appeals noted

 that:

         the prosecution premised much of its case on Johnson’s testimony that
         he and Jacobs stole marijuana from defendant, and thus provided
         defendant with the motive to kill Jacobs. On cross-examination,
         defense counsel challenged whether Gilmore knew defendant prior to
         the shooting, to attack Johnson’s testimony that he and Jacobs had
         known defendant for years, and that Jacobs helped carry out the
         robbery. In response, the prosecution elicited information regarding
         Gilmore’s comment that she, Johnson and Jacobs were all present
         immediately prior to the robbery. The prosecution did not ask this
         question to prove that Gilmore was present prior to the robbery but to
         rebut the implication that Johnson was lying about the robbery and his
         previous relationship with defendant. . . . [T]he prosecution offered
         Gilmore’s statement for the purpose of bolstering or attacking
         credibility.

 Brooks, 2015 WL 1314407, at *6.

          Because Gilmore’s statement to Detective Gilmore was admitted for the non-

 hearsay purpose of bolstering Johnson’s testimony and rebutting Petitioner’s

 defense, it raises no Confrontation Clause concerns. See Adams v. Holland, 168 F.

 App’x 17, 20 (6th Cir. 2005). Petitioner is not entitled to relief on his claim.




                                           11
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20            PageID.834     Page 12 of 28




 B. Trial Counsel

        Petitioner alleges next that his trial attorney was ineffective for failing to

 investigate and present an alibi defense. Petitioner asserts that his attorney should

 have produced his sister, Karla Brooks, and his girlfriend, Demita Burnett, as

 witnesses because both women could have testified that he and Ms. Burnett were at

 Ms. Brooks’ home at the time of the murder. Petitioner alleges that he informed his

 trial attorney of these facts, but his attorney totally disregarded the potentially

 favorable evidence.      Petitioner further alleges that the state appellate court’s

 rejection of his claim was contrary to Strickland and was based on an unreasonable

 determination of the facts.

        1. Clearly Established Federal Law

        To prevail on his claim, Petitioner must show that his trial “counsel’s

 performance was deficient” and “that the deficient performance prejudiced the

 defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). The deficient-

 performance prong “requires showing that counsel made errors so serious that

 counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

 Amendment.” Id. “[T]he defendant must show that counsel’s representation fell

 below an objective standard of reasonableness.” Id. at 688.

        The “prejudice” prong “requires showing that counsel’s errors were so serious

 as to deprive the defendant of a fair trial, a trial whose result is reliable.” Id. at 687.


                                             12
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20         PageID.835     Page 13 of 28




 A defendant must demonstrate “a reasonable probability that, but for counsel’s

 unprofessional errors, the result of the proceeding would have been different. A

 reasonable probability is a probability sufficient to undermine confidence in the

 outcome.” Id. at 694. “The standards created by Strickland and § 2254(d) are both

 ‘highly deferential,’ and when the two apply in tandem, review is ‘doubly’ so.”

 Richter, 562 U.S. at 105 (internal and end citations omitted).

       Petitioner’s claim is that his trial attorney failed to investigate and present an

 alibi defense. Attorneys have “a duty to make reasonable investigations or to make

 a reasonable decision that makes particular investigations unnecessary.” Strickland,

 466 U.S. at 691. “This duty includes the obligation to investigate all witnesses who

 may have information concerning his or her client’s guilt or innocence.” Towns v.

 Smith, 395 F.3d 251, 258 (6th Cir. 2005).

       “[T]he failure to call a known alibi witness generally would constitute

 ineffective assistance of counsel.” Bigelow v. Williams, 367 F.3d 562, 570 (6th Cir.

 2004). “But Strickland specifically commands that a court ‘must indulge [the]

 strong presumption’ that counsel ‘made all significant decisions in the exercise of

 reasonable professional judgment.’ ”        Pinholster, 563 U.S. at 196 (quoting

 Strickland, 466 U.S. at 689-90); see also Cathron v. Jones, 77 F. App’x 835, 841

 (6th Cir. 2003) (noting that, under Strickland, the court was required to “presume

 that decisions of what evidence to present and whether to call or question witnesses


                                           13
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20        PageID.836    Page 14 of 28




 are matters of trial strategy”) (citing Hutchison v. Bell, 303 F.3d 720, 749 (6th Cir.

 2002)).

       2. Application

              a. Demita Burnett

       Both Ms. Brooks and Ms. Burnett initially were listed as witnesses in the case.

 See 8/27/13 Trial Tr. at 14, ECF No. 7-5, PageID. 261.1 The record indicates that

 defense counsel wanted to produce Ms. Burnett as a defense witness to show that

 Aaron Johnson had talked to Burnett about trying to help the person who killed

 Jacobs. Because Johnson had already testified at trial that he would not do anything

 to help Jacobs’ killer, defense counsel maintained that Burnett’s testimony would

 show that Johnson had made prior inconsistent statements. The prosecutor objected

 because defense counsel had not laid a proper foundation as to what Johnson may

 have said to Burnett. Defense counsel then agreed to call Johnson as a witness to

 establish a foundation for Burnett’s anticipated testimony. See 8/29/13 Trial Tr. at

 101-104, ECF No. 7-9, PageID 406-407.

       Defense counsel called Johnson as a witness and elicited Johnson’s testimony

 about his contacts with Burnett. See id. at 117-121, ECF No. 410-411. But when



 1
  The court reporter typed “Cara (phonetic) Brooks” in the transcript of trial, but
 because Petitioner claims that defense counsel should have called his sister Karla,
 and because “Cara” sounds much like “Karla,” the Court believes the potential
 witness was Petitioner’s sister, Karla Brooks.
                                          14
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20          PageID.837    Page 15 of 28




 defense counsel subsequently attempted to call Ms. Burnett as a witness, the

 prosecutor objected once again. See id. at 126, PageID. 412. A bench conference

 followed, and defense counsel then rested his case without producing Ms. Burnett.

 Id.

       It is not clear from the record why defense counsel did not use Burnett to

 establish an alibi defense in addition to, or instead of, trying to use her to show an

 inconsistency in Johnson’s testimony. One reason for not using Burnett as an alibi

 witness may be that Petitioner did not testify in his own defense to establish an alibi.

 In any event, “the absence of evidence cannot overcome the ‘strong presumption

 that counsel’s conduct [fell] within the wide range of reasonable professional

 assistance.’ ” Burt v. Titlow, 571 U.S. 12, 23 (2013) (quoting Strickland, 466 U.S.

 at 689).

       Petitioner, moreover, has not presented an affidavit from Burnett establishing

 what she would have said if she had testified. Without any evidence that Burnett

 would have offered specific favorable testimony to support an alibi defense,

 Petitioner cannot show that he was prejudiced by his trial attorney’s failure to

 produce Burnett. Tinsley v. Million, 399 F.3d 796, 810 (6th Cir. 2005).

              b. Karla Brooks

       Petitioner did attach his sister Karla’s affidavit to his habeas petition. She

 implies in her affidavit that Petitioner and Burnett were present when she arrived


                                           15
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20         PageID.838    Page 16 of 28




 home at 7:30 p.m. on the night of the murder. She goes on to say that Petitioner and

 Burnett left her home at 9:00 p.m. that night. She also states in the affidavit that

       “[i]t was discussed with defence attorney . . . that I was to be called
       upon as a witness. I was present throughout the trial proceedings with
       the intent to testify.

 Pet., ECF No. 1, PageID. 47.

       Defense counsel initially placed Ms. Brooks on his witness list and then

 withdrew her name on the first day of trial. See 8/27/13 Trial Tr. at 4-6, ECF No. 7-

 5, PageID. 259. Defense counsel did not provide a reason for his decision, but if he

 knew what Ms. Brooks would say at trial and whether or not she would be a credible

 witness, the Court may presume “that counsel’s decision to omit [her] testimony was

 trial strategy.” Cathron, 77 F. App’x at 841-42. It is also reasonable to assume that

 the jury would have found Ms. Brooks’ credibility questionable due to her close

 relationship with Petitioner and because she had a personal stake in exonerating

 Petitioner. Yancey v. Haas, 742 F. App’x 980, 984 (6th Cir. 2018) (citing Ballinger

 v. Prelesnik, 709 F.3d 558, 563 (6th Cir. 2013), and McCray v. Vasbinder, 499 F.3d

 568, 573 (6th Cir. 2007)). Petitioner has failed to show that counsel’s decision not

 to produce Ms. Brooks as a witness constituted ineffective assistance.

              c. Defense Counsel’s Alternative Approach

       Despite defense counsel’s failure to call alibi witnesses, he vigorously

 advocated the theory that Petitioner was not the shooter by


                                           16
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20          PageID.839    Page 17 of 28




       using cross-examination to undermine the prosecution’s case. Defense
       counsel stringently cross-examined Johnson, drastically impeaching his
       credibility. Defense counsel highlighted numerous inconsistencies in
       Johnson’s testimony and managed to elicit statements from Johnson
       admitting that he had lied to police about possessing a firearm.
       Similarly, defense counsel elicited an acknowledgment that police
       found no physical evidence linking defendant to the crime scene, and
       that police failed to investigate several questionable aspects of
       Johnson’s testimony.

 Brooks, 2015 WL 1314407, at *9.

       The Court of Appeals concluded that, “[b]ecause defense counsel adequately

 presented the defense that police misidentified defendant as the shooter, defendant

 was not deprived of this defense by counsel’s decision not to call his alibi witnesses.”

 Id. This Court agrees. Although alibi witnesses may have facilitated Petitioner’s

 efforts to undermine the state’s case, there are

       “countless ways to provide effective assistance in any given case. Even
       the best criminal defense attorneys would not defend a particular client
       in the same way.” Rare are the situations in which the “wide latitude
       counsel must have in making tactical decisions” will be limited to any
       one technique or approach.

 Richter, 562 U.S. at 106 (quoting Strickland, 466 U.S. at 689). “To support a defense

 argument that the prosecution has not proved its case it sometimes is better to try to

 cast pervasive suspicion of doubt than to strive to prove a certainty that exonerates.”

 Id. at 109.

       Petitioner’s trial attorney attempted to show that the prosecution had not met

 its burden of proof in part because Aaron Johnson was not a credible witness and


                                           17
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20           PageID.840   Page 18 of 28




 because Dion Jacobs may not have been referring to Petitioner when he informed

 his mother that “TJ” shot him. Because this was a reasonable trial strategy,

 Petitioner has failed to show that defense counsel was ineffective.

       The state appellate court’s rejection of Petitioner’s claim was not contrary to,

 or an unreasonable application of, Strickland or Richter. And given the deference

 due to the state court’s decision under both Strickland and AEDPA, the Court

 concludes that Petitioner is not entitled to relief on his claim.

 C. The Victim’s Identifying Statement to His Mother

       Petitioner contends that Jacobs’ statement to his mother that “TJ” shot him,

 see 8/28/13 Trial Tr. at 130-132, ECF No. 7-7, PageID. 348-349, violated his right

 of confrontation because he was unable to cross-examine Jacobs. The Michigan

 Court of Appeals opined on review of this claim that Jacobs’ statement was hearsay,

 but that the hearsay was admissible under an exception to the hearsay rule for dying

 declarations. The Court of Appeals also concluded that Jacobs’ statement did not

 violate Petitioner’s right of confrontation.

       The only question here is whether Petitioner’s right of confrontation was

 violated, because any violation of the Michigan Rules of Evidence on hearsay would

 not be a basis for habeas corpus relief. McGuire, 502 U.S. at 67-68; Hall, 563 F.3d

 at 239.    Petitioner’s constitutional claim lacks merit, however, because only

 testimonial statements cause a declarant to be a witness within the meaning of the


                                            18
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20          PageID.841    Page 19 of 28




 Confrontation Clause, Davis, 547 U.S. at 821, and a witness’s statement to a relative

 or acquaintance is not a testimonial statement. See Crawford, 541 U.S. at 51 (stating

 that “[a]n accuser who makes a formal statement to government officers bears

 testimony in a sense that a person who makes a casual remark to an acquaintance

 does not”); United States v. Boyd, 640 F.3d 657, 665 (6th Cir. 2011) (noting that

 “statements made to friends and acquaintances are non-testimonial”); United States

 v Lee, 374 F.3d 637, 645 (8th Cir. 2004) (concluding that the declarant’s statement

 to his mother did “not implicate the core concerns of the confrontation clause”). The

 Supreme Court, moreover,

          has refrained from ruling on the status of dying declarations under the
          Confrontation Clause. In Crawford and again in Giles v. California,
          554 U.S. 353, 128 S. Ct. 2678, 171 L.Ed.2d 488 (2008), the Supreme
          Court hinted that dying declarations may fall within an exception to the
          constitutional bar against testimonial hearsay. See Crawford, 541 U.S.
          at 56 n. 6, 124 S. Ct. 1354 (“Although many dying declarations may
          not be testimonial, there is authority for admitting even those that
          clearly are . . . . We need not decide in this case whether the Sixth
          Amendment incorporates an exception for testimonial dying
          declarations.”); Giles, 554 U.S. at 358, 128 S. Ct. 2678 (recognizing
          dying declarations as one of “two forms of testimonial statements ...
          admitted at common law even though they were unconfronted”).

 Walker v. Harry, 462 F. App’x 543, 545–46 (6th Cir. 2012). The state appellate

 court’s rejection of Petitioner’s claim, therefore, does not offend clearly established

 Supreme Court precedent, see id. at 546, and Petitioner is not entitled to relief on his

 claim.



                                            19
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20         PageID.842       Page 20 of 28




 D. Sufficiency of the Evidence

       Petitioner claims that he was convicted on insufficient evidence in violation

 of his right to due process. Petitioner contends that there was insufficient evidence

 that he committed and premeditated the murder.          To support this contention,

 Petitioner alleges that dying declarations, such as Jacobs’ comment to his mother

 that “TJ” shot him, are unreliable, and that Aaron Johnson’s testimony was not

 credible because of the many discrepancies in his testimony. The Michigan Court

 of Appeals disagreed with Petitioner’s argument and concluded that the facts were

 more than sufficient to establish Petitioner’s guilt.

       1. Clearly Established Federal Law

       The Supreme Court has held “that the Due Process Clause [of the Fourteenth

 Amendment] protects the accused against conviction except upon proof beyond a

 reasonable doubt of every fact necessary to constitute the crime with which he is

 charged.” In re Winship, 397 U.S. 358, 364 (1970). Following Winship, the critical

 inquiry on review of a challenge to the sufficiency of the evidence supporting a

 criminal conviction is

       whether the record evidence could reasonably support a finding
       of guilt beyond a reasonable doubt. But this inquiry does not
       require a court to “ask itself whether it believes that the evidence
       at the trial established guilt beyond a reasonable doubt.” Instead,
       the relevant question is whether, after viewing the evidence in
       the light most favorable to the prosecution, any rational trier of
       fact could have found the essential elements of the crime beyond
       a reasonable doubt. This familiar standard gives full play to the
                                            20
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20           PageID.843       Page 21 of 28




       responsibility of the trier of fact fairly to resolve conflicts in the
       testimony, to weigh the evidence, and to draw reasonable
       inferences from basic facts to ultimate facts.

 Jackson v. Virginia, 443 U.S. 307, 318-19 (1979) (internal citations and footnote

 omitted) (emphases in original).         “Circumstantial evidence may support a

 conviction, and such evidence need not remove every reasonable hypothesis except

 that of guilt.” Apanovitch v. Houk, 466 F.3d 460, 488 (6th Cir. 2006) (internal and

 end citations omitted).

       Under AEDPA, a habeas court’s “review of a state-court conviction for

 sufficiency of the evidence is very limited,” Thomas v. Stephenson, 898 F.3d 693,

 698 (6th Cir. 2018), because Jackson claims are “subject to two layers of judicial

 deference.” Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam). First, it

 is the jury’s responsibility to decide what conclusions should be drawn from the

 evidence admitted at trial. Johnson, 566 U.S. at 651. And second, a federal habeas

 court may overturn a state court decision rejecting a sufficiency of the evidence

 challenge only if the state court decision was objectively unreasonable. Id.; see also

 Tanner v. Yukins, 867 F.3d 661, 672 (6th Cir. 2017) (stating that “two layers of

 deference apply [to a sufficiency-of-the-evidence claim], one to the jury verdict, and

 one to the state appellate court”), cert. denied, 138 S. Ct. 1283 (2018).

       The Jackson “standard must be applied with explicit reference to the

 substantive elements of the criminal offense as defined by state law.” Jackson, 443


                                            21
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20         PageID.844    Page 22 of 28




 U.S. at 324 n. 16. “To establish first-degree premeditated murder, the prosecution

 must prove that the defendant intentionally killed the victim and [that] the act of

 killing was deliberate and premeditated.” People v. Haywood, 209 Mich. App. 217,

 229; 530 N.W.2d 497, 503 (1995).

       “To premeditate is to think about beforehand; to deliberate is to
       measure and evaluate the major facets of a choice or problem.” People
       v. Plummer, 229 Mich. App. 293, 300, 581 N.W.2d 753 (1998)
       (quotation marks and citation omitted).           “Premeditation and
       deliberation may be inferred from all the facts and circumstances, but
       the inferences must have support in the record and cannot be arrived at
       by mere speculation.” Id. at 301, 581 N.W.2d 753. “Though not
       exclusive, factors that may be considered to establish premeditation
       include the following: (1) the previous relationship between the
       defendant and the victim; (2) the defendant’s actions before and after
       the crime; and (3) the circumstances of the killing itself, including the
       weapon used and the location of the wounds inflicted.” Id. at 300, 581
       N.W.2d 753.

 People v. Bass, 317 Mich. App. 241, 266; 893 N.W.2d 140, 157 (2016).

       2. Application

       Petitioner asserts that there was insufficient evidence pointing to him as the

 perpetrator of the murder. “The identity of a defendant as the perpetrator of the

 crimes charged is an element of the offense and must be proved beyond a reasonable

 doubt.” Byrd v. Tessmer, 82 F. App’x 147, 150 (6th Cir. 2003) (citing People v.

 Turrell, 25 Mich. App. 646; 181 N.W.2d 655, 656 (1970)). But “[i]f the evidence

 at trial was sufficient to permit jurors to find beyond a reasonable doubt that the man

 seated at the defense table was the same person referred to in the account of the


                                           22
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20        PageID.845    Page 23 of 28




 offense, then there is no reason to overturn the jury’s conviction based on the

 government’s alleged failure to prove identity.” United States v. Thomas, 763 F.3d

 689, 694 (7th Cir. 2014).

       The Michigan Court of Appeals correctly pointed out on review of Petitioner’s

 claim that,

       immediately after being shot Jacobs identified the perpetrator as “TJ.”
       The medical examiner established that Jacobs was shot in the front of
       his body, indicating that he was in a position to positively identify his
       assailant. Furthermore, because Jacobs was fatally wounded and
       actively dying, he had no reason to lie about defendant’s identity.
       Similarly, considering that Jacobs’ mother testified that she had never
       met anyone named “TJ,” it was reasonable for the jury to conclude that
       she was being truthful about Jacobs’ last words; Jacobs’ dying
       declaration was credible, direct evidence that “TJ” was the shooter.

       In addition, the prosecution presented sufficient circumstantial
       evidence to establish that defendant was the “TJ” Jacobs identified.
       Johnson testified that he, Jacobs, and defendant had known each other
       for 18 years, and that he and Jacobs had always referred to defendant
       as TJ. He testified that he stole roughly $2,000 of marijuana from
       defendant, and Jacobs helped him do so, which would explain
       defendant’s motive for killing Jacobs. “In cases in which the proofs are
       circumstantial, evidence of motive is particularly relevant.” People v.
       Unger, 278 Mich. App 210, 223; 749 NW2d 272 (2008).

 Brooks, 2015 WL 1314407, at *1-*2.

       Although Petitioner contends that there was a lack of evidence connecting him

 to the robbery and murder, the Michigan Court of Appeals noted that

       the evidence established that Jacobs and Johnson were good friends,
       that defendant had known Jacobs and Johnson for many years, and that
       all three men lived in the same area. It was reasonable for the jury to


                                          23
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20         PageID.846    Page 24 of 28




        infer that defendant could have easily discovered that Jacobs helped
        Johnson commit the robbery.

 Id. at *2.

        A rational juror could have concluded from the evidence, as accurately

 summarized by the Court of Appeals, that Petitioner shot Jacobs. A rational

 juror also could have concluded from the use of a gun and the firing of ten

 gunshots, including one to Jacobs’ chest, that the murder was premeditated.

        Petitioner’s argument is primarily an attack on Johnson’s credibility, but

        [a] reviewing court does not reweigh the evidence or redetermine the
        credibility of the witnesses whose demeanor has been observed by the
        trial court. Marshall v. Lonberger, 459 U.S. 422, 434, 103 S. Ct. 843,
        74 L.Ed.2d 646 (1983). It is the province of the factfinder to weigh the
        probative value of the evidence and resolve any conflicts in testimony.
        Neal v. Morris, 972 F.2d 675, 679 (6th Cir. 1992). An assessment of
        the credibility of witnesses is generally beyond the scope of federal
        habeas review of sufficiency of evidence claims. Gall v. Parker, 231
        F.3d 265, 286 (6th Cir. 2000). The mere existence of sufficient
        evidence to convict therefore defeats a petitioner’s claim. Ibid.

 Matthews v. Abramajtys, 319 F.3d 780, 788–89 (6th Cir. 2003). Further, as the

 Michigan Court of Appeals pointed out,

        when considered in conjunction with the prosecution’s corroborating
        evidence, [Johnson] was not so impeached as to warrant wholesale
        disbelief of his testimony. Items generally associated with drug dealing
        were found at defendant’s apartment, including a box for a digital scale,
        plastic baggies, $6,000 in cash rolls, and a handwritten ledger. In
        addition, the prosecution introduced a receipt, supporting Johnson’s
        assertion that he had sent his baby’s mother to a motel on the night of
        the robbery after defendant came to his house and pounded on the door.
        Finally, Jacobs’ girlfriend, Djuana Gilmore, had said she was present
        when Jacobs and Johnson discussed a plan to take TJ’s property.

                                           24
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20          PageID.847    Page 25 of 28




 Brooks, 2015 WL 1314407, at *2.

       The state appellate court’s determination of the facts is supported by the

 record, and its conclusion -- that the prosecution presented sufficient, credible

 evidence to establish that Petitioner murdered Jacobs -- is not contrary to, or an

 unreasonable application of, Jackson. Petitioner has no right to relief on his

 challenge to the sufficiency of the evidence.

 E. The Alleged Failure to Investigate, Disclose, and Analyze Evidence

       In his fifth and final claim, Petitioner alleges that the prosecution failed to

 investigate, disclose, and analyze physical evidence. Petitioner contends that the

 prosecutor had a duty to inquire about, and discover, information regarding: the

 Instagram postings made by “Stack-A-Grip,” which was one of Petitioner’s

 nicknames, see 8/28/13 Trial Tr. at 71, 76, 103-104, ECF No. 7-7, PageID. 334,

 335, 342; whether Johnson was admitted to the hospital and had surgery at the time

 of the incidents in question, as he claimed at trial, see id. at 72-74, PageID. 334; and

 whether Johnson’s brain tumor was the reason for inconsistencies in his testimony,

 as the prosecutor claimed in his rebuttal argument, see 8/30/13 Trial Tr. at 49-50,

 ECF No. 7-11, PageID. 456.

       Petitioner relies on Brady v. Maryland, 373 U.S. 83 (1963), in which the

 Supreme Court held that “suppression by the prosecution of evidence favorable to

 an accused upon request violates due process where the evidence is material, either
                                           25
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20       PageID.848    Page 26 of 28




 to guilt or to punishment, irrespective of the good faith or bad faith of the

 prosecution.” Id. at 87. A true Brady claim has three components:

       The evidence at issue must be favorable to the accused, either because
       it is exculpatory, or because it is impeaching; that evidence must have
       been suppressed by the State, either willfully or inadvertently; and
       prejudice must have ensued.

 Strickler v. Greene, 527 U.S. 263, 281–82 (1999)).

       Even if the evidence at issue would have been favorable to the defense,

 Petitioner has failed to show that the prosecution suppressed the evidence. Johnson

 testified at the preliminary examination about his hospitalization and about “Stack-

 a-Grip” being Petitioner’s signature or street name.         See 2/12/13 Prelim.

 Examination Tr. at 56, 65-68, ECF No. 7-3, PageID. 199, 208-211.           Because

 Petitioner should have known the essential facts permitting him to take advantage of

 any exculpatory information about Johnson’s hospitalization or Johnson’s belief that

 Petitioner was known as “Stack-a-Grip,” there was no Brady violation. Coe v. Bell,

 161 F.3d 320, 344 (6th Cir. 1998).

       Further, the essence of Petitioner’s claim is that the prosecution’s

 investigation was inadequate.        The Due Process Clause of the Fourteenth

 Amendment does not require the police to use a particular investigatory tool.

 Arizona v. Youngblood, 488 U.S. 51, 58-59 (1988). Nor does the prosecution have




                                          26
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20         PageID.849   Page 27 of 28




 a constitutional duty to discover evidence that might conceivably aid the defense in

 the preparation of its case. Williams v. Wolff, 473 F.2d 1049, 1054 (8th Cir. 1973).

       Defense counsel, moreover, used the absence of certain evidence as part of

 the defense by suggesting that the police investigation had been inadequate and that

 the prosecution had failed to prove its case. See, e.g., 8/29/13 Trial Tr. at 37, ECF

 No. 7-9, PageID. 390 (defense counsel’s cross-examination of Detective Allen

 Rabideau as to whether casings found at the crime scene were subjected to

 fingerprint or DNA analysis); id. at 84-91, PageID. 402-403 (defense counsel’s

 cross-examination of Detective Grigg regarding the lack of physical evidence

 linking Petitioner to the crime and Grigg’s failure to investigate the posting made by

 “Stack-a-Grip” on Johnson’s Instagram account). As a result, no prejudice ensued

 from the alleged suppression of evidence.

       The Michigan Court of Appeals concluded on review of Petitioner’s claim

 that he had failed to establish a Brady violation. This conclusion was objectively

 reasonable, and Petitioner has no right to habeas relief on his claim.

                                 IV. CONCLUSION

       The state appellate court’s rejection of Petitioner’s claims was not contrary to

 Supreme Court precedent, an unreasonable application of Supreme Court precedent,

 or an unreasonable determination of the facts. The state court’s decision also was

 not so lacking in justification that there was an error beyond any possibility for


                                           27
Case 2:17-cv-10628-DPH-SDD ECF No. 16 filed 04/17/20        PageID.850    Page 28 of 28




 fairminded disagreement. The Court, therefore, denies the petition for writ of habeas

 corpus.

       The Court nevertheless grants a certificate of appealability on Petitioner’s

 fourth claim regarding the sufficiency of the evidence, because reasonable jurists

 could disagree with the Court’s resolution of that claim or conclude that the issue

 deserves encouragement to proceed further. Miller-El v. Cockrell, 537 U.S. 322,

 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)). The Court declines

 to issue a certificate of appealability on Petitioner’s remaining claims. Petitioner

 may proceed in forma pauperis on appeal if he appeals this decision because an

 appeal could be taken in good faith. 28 U.S.C. §1915(a)(3).


                                        s/Denise Page Hood
 Dated: April 17, 2020                  Chief Judge, United States District Court




                                          28
